        Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 1 of 20




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


 BALCHEM CORPORATION, et al.,,
                                                        STIPULATED PROTECTIVE ORDER
                             Plaintiffs,
                                                                  1:19-CV-04666 (CS)
 vs.

 ACE AMERICAN INSURANCE
 COMPANY,

                             Defendant.



         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and for good cause,

         IT IS HEREBY ORDERED THAT:

         1.        Scope of Protection

         This Stipulated Protective Order shall govern any record of information produced

in this action and designated pursuant to this Stipulated Protective Order, including all

designated deposition testimony, all designated testimony taken at a hearing or other

proceeding, all designated deposition exhibits, interrogatory answers, admissions,

documents and other discovery materials, whether produced informally or in response to

interrogatories, requests for admissions, requests for production of documents or other

formal methods of discovery.

         This Stipulated Protective Order shall also govern any designated record of

information produced in this action pursuant to required disclosures under any federal

procedural rule or local rule of the Court and any supplementary disclosures thereto.




                                              1
4847-3620-5505\1
        Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 2 of 20




         This Stipulated Protective Order shall apply to the parties and to any nonparty from

whom discovery may be sought who desires the protection of this Protective Order.

         Nonparties may challenge the confidentiality of the protected information by filing

a motion1 to intervene and a motion to de-designate.

         2.        Definitions

                   (a)     The term PROTECTED INFORMATION shall mean confidential or

proprietary technical, scientific, financial, business, health, or medical information

designated as such by the producing party, disclosure of which would cause injury to the

producing party. Any designation of PROTECTED INFORMATION must be made in

“good faith” and only as needed by the producing party. For the purposes of this

subparagraph, “good faith” means that the producing party has analyzed the designated

material and reasonably believes that the Court would enter a Protective Order for the

designated material if the producing party so moved.

                   (b)     The term CONFIDENTIAL INFORMATION – ATTORNEYS

EYES ONLY, shall mean PROTECTED INFORMATION that is so designated by the

producing party. The designation CONFIDENTIAL - ATTORNEYS EYES ONLY may

be used only for the following types of PROTECTED INFORMATION: (1) sensitive

technical information, including current research, development and manufacturing

information and patent prosecution information, (2) sensitive business information,

including highly sensitive financial or marketing information and the identity of suppliers,

distributors and potential or actual customers, (3) competitive technical information,

including technical analyses or comparisons of competitor’s products, (4) competitive


1
 Motions under this Protective Order shall be filed in accordance with the Individual Practices of Judge
Cathy Seibel.
                                                      2
4847-3620-5505\1
        Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 3 of 20




business information, including non-public financial or marketing analyses or comparisons

of competitor’s products and strategic product planning, or (5) any other PROTECTED

INFORMATION the disclosure of which to non-qualified people subject to this Stipulated

Protective Order the producing party reasonably and in good faith believes would likely

cause harm.

                   (c)   The term CONFIDENTIAL INFORMATION shall mean all

PROTECTED INFORMATION that is not designated as "CONFIDENTIAL -

ATTORNEYS EYES ONLY" information.

                   (e)   The term TECHNICAL ADVISOR shall refer to any person who is

not a party to this action and/or not presently employed by the receiving party or a

company affiliated through common ownership, who has been designated by the receiving

party to receive another party’s PROTECTED INFORMATION, including

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY, and

CONFIDENTIAL INFORMATION. Each party’s TECHNICAL ADVISORS shall be

limited to such person as, in the judgment of that party’s counsel, are reasonably necessary

for development and presentation of that party’s case. These persons include outside

experts or consultants retained to provide technical or other expert services such as expert

testimony or otherwise assist in trial preparation.

         3.        Disclosure Agreements

                   (a)   Each receiving party’s TECHNICAL ADVISOR shall sign a

disclosure agreement in the form attached hereto as Exhibit A (“Disclosure Agreement”).

                   (b)   Any disclosure agreement executed by any person affiliated with a

party or a TECHNICAL ADVISOR shall be provided to any other party who, based upon

a good faith belief that there has been a violation of this order, requests a copy.

                                               3
4847-3620-5505\1
        Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 4 of 20




                   (c)    No party shall attempt to depose any TECHNICAL ADVISOR until

such time as the TECHNICAL ADVISOR is designated by the party engaging the

TECHNICAL ADVISOR as a testifying expert. Notwithstanding the preceding sentence,

any party may depose a TECHNICAL ADVISOR as a fact witness provided that the party

seeking such deposition has a good faith, demonstrable basis independent of the Disclosure

Agreement or the information provided under subparagraph (a) above that such person

possesses facts relevant to this action, or facts likely to lead to the discovery of admissible

evidence; however, such deposition, if it precedes the designation of such person by the

engaging party as a testifying expert, shall not include any questions regarding the scope or

subject matter of the engagement. In addition, if the engaging party chooses not to

designate the TECHNICAL ADVISOR as a testifying expert, the non-engaging party shall

be barred from seeking discovery or trial testimony as to the scope or subject matter of the

engagement.

         4.        Designation of Information

                   (a)    Documents and things produced or furnished during the course of

this action shall be designated as containing CONFIDENTIAL INFORMATION, by

placing on each page, each document (whether in paper or electronic form), or each thing a

legend substantially as follows:

                              CONFIDENTIAL INFORMATION

                   (b)    Documents and things produced or furnished during the course of

this action shall be designated as containing information which is CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY by placing on each page, each document

(whether in paper or electronic form), or each thing a legend substantially as follows:

              CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY

                                                4
4847-3620-5505\1
        Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 5 of 20




                   (c)   During discovery, a producing party shall have the option to require

that all or batches of materials be treated as containing CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY during inspection and to make its

designation as to particular documents and things at the time copies of documents and

things are furnished.

                   (d)   A party may designate information disclosed at a deposition as

CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY by requesting the reporter to so designate a portion of the

transcript at the time of the deposition.

                   (e)   A producing party shall designate its discovery responses, responses

to requests for admission, briefs, memoranda, and all other papers sent to the court or to

opposing counsel as containing CONFIDENTIAL INFORMATION or CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY when such papers are served or sent.

                   (f)   A party shall designate information disclosed at a hearing or trial as

CONFIDENTIAL INFORMATION or as CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY by requesting the court, at the time the information is

proffered or adduced, to receive the information only in the presence of those persons

designated to receive such information and court personnel, and to designate the transcript

appropriately.

                   (g)   The parties will use reasonable care to avoid designating any

documents or information as CONFIDENTIAL INFORMATION or as CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY that is not entitled to such designation or

which is generally available to the public. The parties shall designate only that part of a

document or deposition that is CONFIDENTIAL INFORMATION or CONFIDENTIAL

                                                5
4847-3620-5505\1
        Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 6 of 20




INFORMATION – ATTORNEYS EYES ONLY, rather than the entire document or

deposition. For example, if a party claims that a document contains pricing information

that is CONFIDENTIAL – ATTORNEYS EYES ONLY, the party will designate only that

part of the document setting forth the specific pricing information as ATTORNEYS EYES

ONLY, rather than the entire document.

         5.        Disclosure and Use of Confidential Information

         Information that has been designated CONFIDENTIAL INFORMATION or as

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY shall be disclosed by

the receiving party only to: (1) Qualified Recipients; (2) any officers, directors, and

managerial level employees of the producing party; and (3) any employee of the producing

party who has access to such information in the ordinary course of such employee’s

employment. All Qualified Recipients shall hold such information received from the

producing party in confidence, shall use the information only for purposes of this action

and for no other action, and shall not use it for any business or other commercial purpose,

and shall not use it for filing or prosecuting any patent application (of any type) or patent

reissue or reexamination request, and shall not disclose it to any person, except as

hereinafter provided. All information that has been designated CONFIDENTIAL

INFORMATION or as CONFIDENTIAL INFORMATION – ATTORNEYS EYES

ONLY shall be carefully maintained so as to preclude access by persons who are not

qualified to receive such information under the terms of this Order.

         6.        Qualified Recipients

         For purposes of this Order, “Qualified Recipient" means

                   (a)    For CONFIDENTIAL INFORMATION – ATTORNEYS EYES

                          ONLY:

                                               6
4847-3620-5505\1
        Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 7 of 20




                       (1)    Outside counsel of record for the parties in this action, and

the partners, associates, secretaries, paralegal assistants, and employees of such counsel to

the extent reasonably necessary to render professional services in the action, outside

copying services, document management services and graphic services;

                       (2)    Court officials involved in this action (including court

reporters, persons operating video recording equipment at depositions, and any special

master appointed by the Court);

                       (3)    Any person designated by the Court in the interest of justice,

upon such terms as the Court may deem proper;

                       (4)    Any outside TECHNICAL ADVISOR employed by the

outside counsel of record, subject to the requirements in Paragraph 3 above;

                       (5)    Any witness during the course of discovery, so long as it is

stated on the face of each document designated CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY being disclosed that the witness to whom a party is seeking

to disclose the document was either an author, recipient, or otherwise involved in the

creation of the document. Where it is not stated on the face of the confidential document

being disclosed that the witness to whom a party is seeking to disclose the document was

either an author, recipient, or otherwise involved in the creation of the document, the party

seeking disclosure may nonetheless disclose the confidential document to the witness,

provided that: (i) the party seeking disclosure has a reasonable basis for believing that the

witness in fact received or reviewed the document, (ii) the party seeking disclosure

provides advance notice to the party that produced the document, and (iii) the party that

produced the document does not inform the party seeking disclosure that the person to

whom the party intends to disclose the document did not in fact receive or review the

                                              7
4847-3620-5505\1
        Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 8 of 20




documents. Nothing herein shall prevent disclosure at a deposition of a document

designated CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY to the

officers, directors, and managerial level employees of the party producing such

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY, or to any employee of

such party who has access to such CONFIDENTIAL INFORMATION – ATTORNEYS

EYES ONLY in the ordinary course of such employee’s employment; and

                         (6)    Any designated arbitrator or mediator who is assigned to

hear this matter, or who has been selected by the parties, and his or her staff, provided that

such individuals agree in writing, pursuant to the Disclosure Agreement, to be bound by

the terms of this Order.

                   (b)   FOR CONFIDENTIAL INFORMATION:

                         (1)    Those persons listed in paragraph 6(a);

                         (2)    In-house counsel for a party to this action who are acting in a

         legal capacity and who are actively engaged in the conduct of this action, and the

         secretary and paralegal assistants of such counsel to the extent reasonably

         necessary;

                         (3)    The insurer of a party to litigation and employees of such

         insurer to the extent reasonably necessary to assist the party’s counsel to afford the

         insurer an opportunity to investigate and evaluate the claim for purposes of

         determining coverage and for settlement purposes; and

                         (4)    Representatives, officers, or employees of a party as

necessary to assist outside counsel with this litigation.




                                                8
4847-3620-5505\1
        Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 9 of 20




         7.        Use of Protected Information

                   (a)    In the event that any receiving party’s briefs, memoranda, discovery

requests, requests for admission, or other papers of any kind that are served or filed include

another party’s CONFIDENTIAL INFORMATION or CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY, the papers must be appropriately

designated pursuant to paragraphs 4(a) and (b).

                   (b)    All documents, including attorney notes and abstracts, that contain

another party’s CONFIDENTIAL INFORMATION or CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY, shall be handled as if they were

designated pursuant to paragraph 4(a) or (b).

                   (c)    Documents, papers, and transcripts that are filed with the court and

contain any other party’s CONFIDENTIAL INFORMATION or CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY shall be filed under seal in accordance

with Paragraph 11 of Judge Seibel’s Individual Practices dated February 3, 2020, the

Court’s standing Order, 19-MC-00583, and ECF Rules & Instructions, section 6.

                   (d)    In the event that any question is asked at a deposition with respect to

which a party asserts that the answer requires the disclosure of CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY,

such question shall nonetheless be answered by the witness fully and completely. Prior to

answering, however, all persons present shall be advised of this Order by the party making

the confidentiality assertion and, in the case of information designated as

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY at the request of such

party, all persons who are not allowed to obtain such information pursuant to this Order,



                                                  9
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 10 of 20




other than the witness, shall leave the room during the time in which this information is

disclosed or discussed.

                   (e)    Nothing in this Protective Order shall bar or otherwise restrict

outside counsel from rendering advice to his or her client with respect to this action and, in

the course thereof, from relying in a general way upon his examination of materials

designated CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY, provided, however, that in rendering such advice and in

otherwise communicating with his or her clients, such counsel shall not disclose the

specific contents of any materials designated CONFIDENTIAL INFORMATION or

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY.

          8.       Inadvertent Failure to Designate

                   (a)    In the event that a producing party inadvertently fails to designate

any of its information pursuant to paragraph 4, it may later designate by notifying the

receiving parties in writing. The receiving parties shall take reasonable steps to see that the

information is thereafter treated in accordance with the designation.

                   (b)    It shall be understood however, that no person or party shall incur

any liability hereunder with respect to disclosure that occurred prior to receipt of written

notice of a belated designation.

          9.       Challenge to Designation

                   (a)    Any receiving party may challenge a producing party’s designation

at any time. A failure of any party to expressly challenge a claim of confidentiality or any

document designation shall not constitute a waiver of the right to assert at any subsequent

time that the same is not in-fact confidential or not an appropriate designation for any

reason.

                                                10
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 11 of 20




                    (b)     Notwithstanding anything set forth in paragraph 2(a) and (b) herein,

any receiving party may disagree with the designation of any information received from the

producing          party   as      CONFIDENTIAL          INFORMATION        or   CONFIDENTIAL

INFORMATION – ATTORNEYS EYES ONLY. In that case, any receiving party desiring

to disclose or to permit inspection of the same other than as permitted in this Order, may

request the producing party in writing to change the designation, stating the reasons in that

request. The producing party shall then have five (5) business days from the date of receipt

of the notification to:

                            (i)      advise the receiving parties whether or not it persists in such

                                     designation; and

                            (ii)     if it persists in the designation, to explain the reason for the

                                     particular designation.

                    (c)     If no response is made within five (5) business days after receipt of

notification under subparagraph (b) above, the receiving party may use the document as if

the designation has been removed.

                    (d)     If a party’s request under subparagraph (b) above is turned down, the

producing party must move the court for an order confirming the designation within five (5)

business days. If the producing party fails to move the court within that time, the receiving

party may use the document as if the designation has been removed. The burden of proving

that the designation is proper shall be upon the producing party. Until resolved by the parties

or the Court, the producing party’s designation shall remain in effect. In the event objections

are made and not resolved informally and a motion is filed, disclosure of information shall

not be made other than provided in this Protective Order until the issue has been resolved by

the Court (or to any limited extent upon which the parties may agree).

                                                    11
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 12 of 20




                   (e)   No party shall be obligated to challenge the propriety of any

designation when made, and failure to do so shall not preclude a subsequent challenge to the

propriety of such designation.

                   (f)   With respect to requests and applications to remove or change a

designation, information shall not be considered confidential or proprietary to the producing

party if:

                         (i)     the information in question has become available to the public

                                 through no violation of this Order; or

                         (ii)    the information was known to any receiving party prior to its

                                 receipt from the producing party pursuant to this Stipulated

                                 Protective Order; or

                         (iii)   the information was received by any receiving party without

                                 restrictions on disclosure from a third party having the right to

                                 make such a disclosure.

The foregoing information may be used by the receiving party as if it were never

designated as PROTECTED INFORMATION.

         10.       Inadvertently Produced Privileged Documents

                   (1)   The parties hereto also acknowledge that regardless of the producing

party’s diligence, an inadvertent production of privileged information may occur. The

production in this litigation of any information or documents exempt from disclosure as

subject to the attorney-client privilege, work product doctrine, or any other legal privilege

protecting information from discovery, by a party, a non-party, or any other person, is

deemed to be inadvertent. In accordance with Fed. R. Civ. P. 26(b)(5), Fed. R. Civ. P.

26(f)(3)(D), and Fed. R. Evid. 502, they therefore agree that such production will not

                                                12
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 13 of 20




constitute a waiver of, or estoppel as to, any claim of privilege, work product, or other

ground for withholding production to which the producing party or other person otherwise

would be entitled, in this action or in connection with any other matter, provided that the

disclosing party notifies the receiving party of such inadvertent production in writing

promptly upon discovering the inadvertent production. Upon receipt of such notification,

the party in possession of the inadvertently produced Privileged Materials must

immediately cease any inspection, use, or disclosure of such information. Such

information must not be introduced into evidence or used for any other purpose, unless the

Court has determined that the information is not privileged.

                   (2)   The producing party may request the return of the inadvertently

produced privileged information. Such request must identify the information inadvertently

produced and the basis for withholding such information from production. Upon receipt of

such request, if the party in possession of the inadvertently produced privileged

information does not dispute the belated designation thereof as privileged, such party must

promptly return to the claiming party that information and all copies or reproductions

thereof, must destroy all notes or other work product reflecting the contents of such

information, must delete such information from any database on which it is stored, and if

the party disclosed such information to others, must take reasonable steps to retrieve it. If

the party in possession of the inadvertently produced privileged information disputes the

belated designation thereof as privileged, such party must promptly present that

information to the Court under seal for a determination of the claim of privilege. In that

event, the producing party will bear the burden of establishing that the information is

governed by applicable privilege. If the Court determines that the information is

privileged, the party in possession of such information must promptly return to the

                                              13
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 14 of 20




claiming party that information and all copies or reproductions thereof, must destroy all

notes or other work product reflecting the contents of such information, must delete such

information from any database on which it is stored, and if the party disclosed such

information to others, must take reasonable steps to retrieve it. If the Court determines that

the information is not privileged, the party in possession of such information may resume

its inspection, use, and disclosure of such information.

                   (3)    The provisions of this paragraph will not be deemed to prevent any

party from seeking an order compelling production of any information or documents,

including information or documents contained in materials that are returned as a result of a

claim of inadvertent production.

         11.       Inadvertent Disclosure

                   In the event of an inadvertent disclosure of another party’s

CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY to a non-Qualified Recipient, the party making the

inadvertent disclosure shall promptly upon learning of the disclosure: (i) notify the person

to whom the disclosure was made that it contains CONFIDENTIAL INFORMATION or

CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY subject to this Order;

(ii) make all reasonable efforts to preclude dissemination or use of the CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY

by the person to whom disclosure was inadvertently made including, but not limited to,

obtaining all copies of such materials from the non-Qualified Recipient; and (iii) notify the

producing party of the identity of the person to whom the disclosure was made, the

circumstances surrounding the disclosure, and the steps taken to ensure against the

dissemination or use of the information.

                                                 14
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 15 of 20




         12.       Limitation

                   This Order shall be without prejudice to any party’s right to assert at any

time that any particular information or document is or is not subject to discovery,

production or admissibility on the grounds other than confidentiality.

         13.       Conclusion of Action

                   (a)    At the conclusion of this action, including through all appeals, each

party or other person subject to the terms hereof shall be under an obligation to destroy or

return to the producing party all materials and documents containing CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY

and, upon request from the producing party, to certify to the producing party such

destruction or return. Such return or destruction shall not relieve said parties or persons

from any of the continuing obligations imposed upon them by this Order.

                   (b)    After this action, counsel for each party may retain one archive copy

of all documents and discovery material even if they contain or reflect another party’s

CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY. Counsel’s archive copy shall remain subject to all

obligations of this Order.

                   (c)    The provisions of this paragraph shall not be binding on the United

States, any insurance company, or any other party to the extent that such provisions

conflict with applicable Federal or State law. The Department of Justice, any insurance

company, or any other party shall notify the producing party in writing of any such conflict

it identifies in connection with a particular matter so that such matter can be resolved either

by the parties or by the Court.



                                                 15
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 16 of 20




         14.       Production by Third Parties Pursuant to Subpoena

         Any third party producing documents or things or giving testimony in this action

pursuant to a subpoena, notice or request may designate said documents, things, or

testimony as CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY. The parties agree that they will treat CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY

produced by third parties according to the terms of this Order.

         15.       Compulsory Disclosure to Third Parties

         If any receiving party is subpoenaed in another action or proceeding or served with

a document or testimony demand or a court order, and such subpoena or demand or court

order seeks CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION –

ATTORNEYS EYES ONLY of a producing party, the receiving party shall give prompt

written notice to counsel for the producing party and allow the producing party an

opportunity to oppose such subpoena or demand or court order prior to the deadline for

complying with the subpoena or demand or court order. No compulsory disclosure to

third parties of information or material exchanged under this Order shall be deemed a

waiver of any claim of confidentiality, except as expressly found by a court or judicial

authority of competent jurisdiction.

         16.       Jurisdiction to Enforce Stipulated Protective Order

         After the termination of this action, the Court will continue to have jurisdiction to

enforce this Order.

         17.       Modification of Stipulated Protective Order

         This Order is without prejudice to the right of any person or entity to seek a

modification of this Order at any time either through stipulation or Order of the Court.

                                                16
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 17 of 20




         18.       Confidentiality of Party’s Own Documents

         Nothing herein shall affect the right of the designating party to disclose to its

officers, directors, employees, attorneys, consultants or experts, or to any other person, its

own information. Such disclosure shall not waive the protections of this Stipulated

Protective Order and shall not entitle other parties or their attorneys to disclose such

information in violation of it, unless by such disclosure of the designating party the

information becomes public knowledge. Similarly, the Stipulated Protective Order shall

not preclude a party from showing its own information, including its own information that

is filed under seal by a party, to its officers, directors, employees, attorneys, consultants or

experts, or to any other person.

SO STIPULATED

 Dated: New York, New York                        DORSEY & WHITNEY LLP
        October 5, 2020
                                                  By:
                                                        Bryon J. Benevento
                                                        Benevento.bryon@dorsey.com
                                                        Kaleb McNeely
                                                        mcneely.kaleb@dorsey.com

                                                  51 West 52nd Street
                                                  New York, NY 10019-6119
                                                  Telephone: (212) 415-9200

                                                  Attorneys for Plaintiffs Balchem Corporation
                                                  and Albion Laboratories, Inc.




                                                17
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 18 of 20




 Dated: New York, New York            FORAN GLENNON PALANDECH
        October 2, 2020               PONZI & RUDLOFF PC

                                      By: /s/ _                          ___
                                          Charles J. Rocco
                                          crocco@fgppr.com
                                          Ashley C. Vicere
                                          avicere@fgppr.com
                                      40 Wall Street, 54th Floor
                                      New York, New York 10005
                                      Telephone: (212) 257-7100

                                      Attorneys for Defendant ACE American
                                      Insurance Company


SO ORDERED AND ENTERED BY THE COURT.



                                          ___________________________________
                                              Cathy Seibel, U.S.D.J.
                                                                        10/5/20




                                     18
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 19 of 20




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 BALCHEM CORPORATION and ALBION                         DISCLOSURE AGREEMENT
 LABORATORIES, INC.,
                                                        1:19-CV-04666 (CS)
                              Plaintiffs,

 vs.

 ACE AMERICAN INSURANCE
 COMPANY,

                               Defendant.



         I, __________________, am employed by ______________________. In

connection with this action, I am:

_______            a director, officer or employee of _________________________ who is

                   directly assisting in this action;

_______            have been retained to furnish technical or other expert services or to give

                   testimony (a "TECHNICAL ADVISOR");

______             Other Qualified Recipient (as defined in the Protective Order)

                   (Describe:______________________________________________).

         I have read, understand and agree to comply with and be bound by the terms of the

Stipulated Protective Order in the matter of Balchem Corporation and Albion Laboratories,

Inc. v. ACE American Insurance Company, Civil Action No. 1:19-cv-04666, pending in

the United States District Court for the Southern District of New York. I further state that

the Stipulated Protective Order entered by the Court, a copy of which has been given to me

and which I have read, prohibits me from using any PROTECTED INFORMATION,


                                                   19
4847-3620-5505\1
       Case 7:19-cv-04666-CS Document 36 Filed 10/05/20 Page 20 of 20




including documents, for any purpose not appropriate or necessary for my participation in

this action or disclosing such documents or information to any person not entitled to

receive them under the terms of the Stipulated Protective Order. To the extent I have been

given access to PROTECTED INFORMATION, I will not in any way disclose, discuss, or

exhibit such information except to those persons whom I know (a) are authorized under the

Stipulated Protective Order to have access to such information, and (b) have executed a

Disclosure Agreement. I will return, on request, all materials containing PROTECTED

INFORMATION, copies thereof and notes that I have prepared relating thereto, to counsel

for the party with whom I am associated. I agree to be bound by the Stipulated Protective

Order in every aspect and to be subject to the jurisdiction of the United States District

Court for the Southern District of New York for purposes of its enforcement and the

enforcement of my obligations under this Disclosure Agreement. I declare under penalty

of perjury that the foregoing is true and correct.



                                                      _______________________________
                                                      Signed by Recipient

                                                      _______________________________
                                                      Name (printed)

                                                      Date: __________________________




                                              20
4847-3620-5505\1
